Citation Nr: 1002439	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  04-39 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right foot 
disability.

2.  Entitlement to service connection for a left foot 
disability.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a left knee 
disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The Veteran served on active duty with the United States Air 
Force from June 1957 to June 1961.  He subsequently served in 
the United States Army Reserves, which included a period of 
active duty training (ACDUTRA) from March 13, 1964, to March 
27, 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  This case was remanded by the Board in 
February 2008 in order to afford the veteran a VA 
Compensation and Pension (C&P) examination related to these 
claims.  Subsequently, in an October 2008 decision, the Board 
denied the claims.

The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
September 2009, the Court granted the parties' Joint Motion 
for Remand, vacated the Board's October 2008 decision and 
returned the case to the Board.  

The Board again observes that the Veteran was scheduled for 
videoconference hearings at the RO on April 7, 2006, and May 
23, 2007.  He did not appear for either hearing.  By an 
August 2007 letter, the Veteran withdrew his request for a 
hearing.  See 38 C.F.R. § 20.704(d) (2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has asserted that he sought treatment at the Army 
hospital at Fort Benning, Georgia during his period of active 
duty for training in March 1964.  In the September 2009 Joint 
Motion, the parties' agreed that the Board erred in not 
ensuring that an attempt to obtain these records was made.  
Consequently, the case will be remanded so that a search for 
those records may be conducted.

Accordingly, the case is REMANDED for the following action:

1.	The RO should undertake appropriate 
action to obtain clinical records of 
treatment (outpatient and inpatient) 
pertaining to the Veteran for the 
period from March 13, 1964, to 
March 27, 1964 from the Army Hospital 
in Fort Benning, Georgia.  The records 
should be requested from both the 
National Personnel Records Center in 
St. Louis, Missouri, as well as from 
the hospital itself.  All record 
requests and responses should be 
associated with the claims file.  If it 
is determined that the records are 
destroyed, non-existent, or otherwise 
unavailable, it should be so certified.  

2.	After ensuring that the requested 
action is completed to the extent 
possible, re-adjudicate the claims on 
appeal.  If any benefit sought is not 
fully granted, the RO must furnish a 
supplemental statement of the case 
(SSOC), before the claims file is 
returned to the Board, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

